The first count of the indictment under which defendant was convicted charged that he did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors, a part of which was alcohol.
No brief has been filed for appellant; we, however, have examined the record for errors apparent thereon, as the law requires. There are no errors upon the record.
Pending the trial several exceptions were reserved to the rulings of the court upon the admission of testimony. These have also had our attention, but each of the rulings is so clearly free from hurtful error no discussion in this connection will be indulged. It is apparent that the trial court allowed the testimony to take a much wider scope (favorable to the defendant) than the ordinary rules of evidence permit. Certainly the defendant cannot complain that he was not accorded unusual opportunity to present his defense to the jury.
The evidence was in conflict. A jury question was therefore presented, and the court properly submitted the case to the jury for its decision.
There was no error in refusing the special written charges requested.
Let the judgment appealed from stand affirmed.
Affirmed.